Title: To James Madison from William Jarvis, 25 September 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 25 Septr 1807

Every thing here still remains in doubt  & uncertainty.  Instead of seven, five line of battle ships two frigates & two sloops of War only are fitting out, but within a few days there has been the exertion & activity employed in their preparation  Men are impressed from all quarters to man them.  Five hundred are said to have been impressed the night before the last only.  The intention of the Armament is still kept a profound secret, and I must do the Portugueze Government the justice to say that they have certainly deserved the Credit of the most profound regularity as in times of the most profound tranquility.  There are but nine vessels in all fitting out, when as many more or at least three line of battle ships, a couple of frigates & three or four smaller vessels might likewise be got ready in the three or four weeks time.
Inclosed are copies of the Offices which I passed the 10th. relative to the affair of Captn. Hooper & Mr. Cathcart’s Commission.  I had noticed yesterday that the latter had gone through the several offices preparatory to the Prince Regents Signature, so that in a few weeks I am in hopes to have it.
The confidence in our flag is again re-establishing.  It is now the only flag which commands any freights.  With entire Respect I have the honor to be Sir yr Mo: Ob: Servt

William Jarvis


N. B.  26th:
It has been intimated to me to day that the Courier which arrived here three days since from Paris brings the answer to the representation this Court made relative to the shutting the ports of this Kingdom against British manufactures and that the French Government still insists on a compliance with its original demand & declares that in case it is not complied with an army shall be sent here to enforce it, but if the prohibition is made the Country will not be invaded.  General Junot arrived at Bayonne the 11th. Instant & 45.000 Men were then collected there.  The defeat of the English at Buenos Ayres & the engagement to evacuate MonteVideo & the whole Country in two Months will unquestionably weigh much with this Court in its final decision as that event will make it feel more secure as to the safety of the Brazils.  The want of success too of the British expedition to Copenhagen probably will not be without its influence.  Mr Gambier the British Consul General arrived the day before yesterday with dispatches from England.  I understand that the British Govmt. have declared to this that if it shuts the ports of this Kingdom against British Commerce, it will blockade the whole Country; but if, as I am led to beleive, the French Govmt. have absolutely insisted on it, this threat will not prevent it.  Lord Strangford went to Massa yesterday & left orders for the packet (which was to have gone out this morning at 9) not to Sail untill his return.  An hour since, 7 pm, she was still waiting.  The Spanish Ambassador & French Charge went to Massa the day before Lord Strangford.  A Council of State was to be held to day, in which probably the important question will finally be decided.  I have no idea that the Royal family will embark.  Respectfully


W— J—


By the quarantine regulations which came out three days since Vessels from the United States, only perform three days quarantine, but the discharge by bica of grain loaded vessels is not explicitly mentioned.  I shall therefore, in a few days, try to get it done away altogether.  The embargo on all Portugueze vessels in France is continued & lately enforced with considerable severity such as making those which lay toward the mouths of Rivers move higher up, & sending persons on board to take charge of them  About a week since clearances were refused to all Portgueze vessels bound to France.
I understand that the two Portgueze frigates & a Sloop of War sail for Gibraltar to-morrow.  I am this moment told by a Gentleman that can be confided in, that the French Legation are preparing to depart & will certainly leave here in the course of the next week, unless the demand of the French Govmt. is complied with, which has hitherto been refused.  I understand too that the last Council of State decided against it, & that it is the determination of this Government, if a French Army sets foot on Portugueze ground, that moment to quit this Country for the Brazils.  An English fleet is shortly expected here.

